NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 31, 2009∗
                                      Decided August 18, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOEL M. FLAUM , Circuit Judge

                                ANN C LAIRE WILLIAMS, Circuit Judge


Nos. 08-4276 & 09-1197                                            Appeals from the United
                                                                  States District Court for the
ELIZABETH A. BRIGHT ,                                             Southern District of Indiana,
      Plaintiff-Appellant, Cross-Appellee,                        Indianapolis Division.

                v.                                                No. 1:03-cv-1709-WTL-TAB
                                                                  William T. Lawrence, Judge.
HILL ’S PET NUTRITION, INCORPORATED,
       Defendant-Appellee, Cross-Appellant.


                                                 Order

       During the first trial of this employment-discrimination case, the district judge
excluded most of plaintiff’s evidence after ruling that the statute of limitations
prevented plaintiff from referring to events more than 300 days before her charge of
discrimination. The jury then returned a verdict for defendants. We reversed, holding
that the evidence should have been admitted in light of National Railroad Passenger Corp.
v. Morgan, 536 U.S. 101 (2002), because hostile working conditions at a single place of
employment are a single unlawful practice. 510 F.3d 766 (7th Cir. 2007). We remanded


∗ These successive appeals have been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed.
R. App. P. 34(a); Cir. R. 34(f).
Nos. 08-4276 & 09-1197                                                          Page 2

for a second trial.

        Shortly before the new trial was to begin, the district court again ruled that most
of plaintiff’s evidence could not be received. This time the court thought that the verdict
in the first trial established the law of the case, except to the extent that it had been
reversed. After examining plaintiff’s appellate briefs, the district court ruled that plaintiff
had not presented any argument concerning what the district court styled four distinct
claims: sex discrimination, constructive discharge, retaliation, and violations of the
Family and Medical Leave Act. The only claim presented on appeal, the district court
thought, was one for a hostile work environment, and the evidence at the second trial
must be limited to that claim. After receiving evidence that had been curtailed in this
fashion, the second jury returned a verdict for defendant.

       We reverse a second time. Our first decision set aside the entire judgment; it did
not affirm in part and reverse in part. The jury’s verdict was annulled; it has no
continuing force. And the district court’s parsing of plaintiff’s contentions into five
separate claims is unwarranted. A hostile work environment is actionable as sex
discrimination; there are not distinct “claims” for hostile work environment and sex
discrimination. See Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986); Oncale v.
Sundowner Offshore Services, Inc., 523 U.S. 75 (1998). Constructive discharge likewise is
not a distinct claim; it is a theory about how the sex discrimination (= work
environment hostile because of the employee’s sex) caused harm (by forcing the
employee to quit, in order to avoid additional injury).

        Our prior opinion discussed only the sexually hostile work environment because
that theory, coupled with the Supreme Court’s decision in Morgan, shows why there
was just one unlawful practice. Employment-discrimination suits present a single “claim
for relief” even if the plaintiff relies on multiple statutes. See, e.g., Herrmann v. Cencom
Cable Associates, Inc., 999 F.2d 223 (7th Cir. 1993). Once we held that there is a single
unlawful practice at issue in this lawsuit, the district court should not have tried to slice
the plaintiff’s contentions into five claims, withholding four of them from the jury.

       It is regrettable to try any suit three times, but here it is necessary. The judgment
is reversed, and the case is remanded for a trial at which plaintiff must be allowed to
present all of her legal theories and all of her evidence, dating back to the start of her
employment, subject to Fed. R. Evid. 402 and 403. Because the defendant is no longer
the prevailing party, it is unnecessary to address the cross-appeal.